DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 9-10, 12-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Radomski et al. (US 7992554).
Radomski discloses in reference to claim:

1.  A cartridge 101-110 comprising: an outer shell 12;  a reservoir 3 or 1 configured for containing a liquid including at least one polyhydric alcohol;  a liquid transport element 1 or 4 in fluid communication with the reservoir 3 or 1 and configured for transport of the liquid including the at least one polyhydric alcohol, the liquid transport element comprising: an elongated core 1 or 4 having a length and being formed of a wicking material (pourous ceramic or glass);  and a shell 2 surrounding the elongated core along at least a portion of the length thereof, the shell being formed of a porous 
Regarding similar limitations relating to the capabilities of the heater to vaporize the liquid, it is noted that Radomski does not explicitly discuss the temperature of the evaporator/heater—therefore the capability of the Radomski device to “vaporize” a liquid containing at least one polyhydric alcohol is not explicitly clear.  As such one of skill in the art would look to similar devices, such as Koch et al. (US 7694675) commonly assigned with Radomski, to understand what is impliedly disclosed by Radomski.  Koch teaches an evaporator 5 “heated directly” [col. 2, line 50] by a heating means 6 to a temperature range of 140°C to 400°C.  Koch serves as evidence that Radomski would be understood by one of skill in the art to be capable of heating the liquid to a range of 140°-400°C, and can be considered to be 
In FIG. 1, the porous sintered glass or porous sintered ceramic element 
1 has a porosity of, e.g., P16 (mean pore diameter 10 .mu.m to 16 .mu.m) and 
acts as a capillary wick.  The porous sintered glass or porous sintered ceramic 
element 1 is in connection with the liquid reservoir 3.  The heater 9 is 
located in the upper area of the evaporator tube 12 consisting of a Cr--Ni 
steel.  The sintered glass or sintered ceramic element 1 is surrounded in the 
upper section by a porous sintered metal or a porous sintered ceramic 2.  Two 
temperature sensors 10, 111 may be provided to regulate the heater 9.
 
    PNG
    media_image1.png
    633
    886
    media_image1.png
    Greyscale


4.  The cartridge of claim 1, wherein the wicking material 1, 2, 4 comprises porous glass. 

5.  The cartridge of claim 1, wherein the wicking material 1, 2, 4 comprises porous ceramic. 
 The sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
6.  The cartridge of claim 1, wherein the porous monolith 1, 2, 4 comprises porous glass. 
 The sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
7.  The cartridge of claim 1, wherein the porous monolith 1, 2, 4 comprises porous ceramic. 
The sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
9.  The cartridge of claim 1, wherein the wicking material 1, 2, 4 comprises porous 
glass and the porous monolith 1, 2, 4 comprises porous ceramic. 
 The sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
10.  The cartridge of claim 1, wherein the wicking material 1, 2, 4 comprises porous 
ceramic and the porous monolith 1, 2, 4 comprises porous glass. 
 The sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
 
12.  The cartridge of claim 1, wherein the reservoir 3 or 1 includes a porous monolith 1. See figure 2 Note the core wicking material of figure 2 is shown as element 4 and the porous monolith shell surrounding the wicking material is shown as element 2, as such the reservoir 3 can be read to include the monolith 1.

13.  The cartridge of claim 1, wherein the reservoir is a walled container. See Figure 1 or 2
 
14.  The cartridge of claim 13, wherein the walled container comprises one or more openings therein configured to receive at least a portion of the liquid transport element therethrough.  See Figure 1 or 2
 
15.  The cartridge of claim 14, wherein the liquid transport element comprises at least one end extending into the walled container. See Figure 1 or 2
 
16.  The cartridge of claim 13, wherein the reservoir is at least partially defined by the outer shell 12. See Figure 2
 
17.  The cartridge of claim 1, further comprising a flow tube 70 or 12 configured for passage of vapor 80 therethrough. 
18.  The cartridge of claim 17, wherein at least a portion of the flow tube is 
interior to the reservoir.  See Figure 3 where the walls of flow tube 12 are “interior” to the reservoir 1 in that the extent of the reservoir is greater than that of the flow tube. 

21.  The cartridge of claim 1, wherein the heater comprises one or more of a resistive wire, a printed microheater, an annealed microheater, and a flat ribbon heater. See Figure 1 or 2 Heater 9 is disclosed as Ni-Cr steel and shown as a wire form. 
 


 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-18, 21-22   is/are rejected under 35 U.S.C. 103 as being unpatentable over Radomski et al. (US 7992554) in view of Koch et al. (US 7694675) and further in view of Lins (US 7674429).

	Radomski discloses the claimed invention as delineated above with respect to claims 1, 4-7, 9-10, 12-22.  If Applicant takes issue with the anticipatory interpretation of Radomski, it is noted that Koch teaches an tubular housing evaporator 5 “heated directly” [col. 2, line 50] by a heating means 6 to a temperature range of 140°C to 400°C.
	As such one of skill in the art would have found it obvious to modify the device of Radomski to provide a heating means for “directly” heating the liquid in the wick assembly as taught by Koch and further to provide a heater capable of heating the tubular evaporator 12 of Radomski to the range of 140°C to 400°C as taught by Koch as both Radomski and Koch are devices intended to be used in the same field of endeavor.
	Radomski does not explicitly disclose:

2.  The cartridge of claim 1, wherein the wicking material is a fibrous material. 
 
3.  The cartridge of claim 2, wherein the fibrous material comprises one or more of a glass fiber, cotton, or cellulose acetate. 
 
8.  The cartridge of claim 1, wherein the wicking material is a fibrous 
material and the porous monolith comprises porous glass or porous ceramic. 

Lins discloses a polyhydric alcohol compound wicking structure useable in a vapor producing device wherein the wicks can be fabricated from the following materials, in a variety of combinations, in order to obtain the best vapor/aerosol generation performance for the liquid composition and also the 

As Lins discloses the use of a fibrous wicking material in combination with porous ceramic material, one of skill in the art would find it obvious to modify the Radomski device to obtain the best vapor/aerosol generation performance for the liquid composition used.  

11.  The cartridge of claim 1, wherein the reservoir includes a fibrous material. 
Regarding claim 11, when element 1 of Radomksi is taken as part of the reservoir [Figure 2 from claim 12 above], and considering the teachings of Lins, one of skill in the art would find it an obvious substitution of known materials to provide element 1 of Radomski Figure 2 as a fibrous material. 


Claims 23-28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0155153A1) in view of Radomski.

Thorens discloses in reference to claim:
23.    (New) A cartridge 100 comprising: an outer shell 101/103; a liquid aerosol precursor composition 115 including at least one polyhydric alcohol positioned within the outer shell; and an atomizer 119 configured to vaporize the liquid aerosol precursor composition including the at least one polyhydric alcohol, the atomizer including a liquid transport element 117 configured to transport the liquid including at least one polyhydric alcohol for vaporization, the liquid transport element comprising:

[0036] The capillary wick may have a fibrous or spongy structure.  For example, 
the capillary wick may include a plurality of fibers or threads.  The fibers or 
threads may be generally aligned in the longitudinal direction of the aerosol 
generating system.  Alternatively, the capillary wick may include sponge-like 
or foam-like material formed into a rod shape.  The rod shape may extend along 
the longitudinal direction of the aerosol generating system.  The structure of 
the wick forms a plurality of small bores or tubes, through which the liquid 
can be transported to the heater, by capillary action.  The capillary wick may 
include any suitable material or combination of materials.  Examples of 
suitable materials are ceramic- or graphite-based materials in the form of 
fibers or sintered powders.  The capillary wick may have any suitable 
capillarity and porosity so as to be used with different liquid physical 
properties such as density, viscosity, surface tension and vapor pressure.  The 
capillary properties of the wick, combined with the properties of the liquid, 
ensure that the wick is always wet in the heating area.  If the wick is dry, 
there may be overheating, which can lead to thermal degradation of liquid.

24.    (New) The cartridge of claim 23, wherein one or both of the core and the shell is formed of a porous monolith. Thorens teaches the core or a porous monolith (rod shape). 
25.    (New) The cartridge of claim 23, wherein one or both of the core and the shell is formed of a porous ceramic. Thorens teaches the core or a porous ceramic (ceramic or graphite).


Thorens does not explicitly disclose a shell surrounding the elongated core along at least a portion of the length thereof, the shell being formed of one or more of a porous monolith, a porous glass, and a porous ceramic, wherein the elongated core and the shell are configured to provide substantially different flow characteristics.


Radomski discloses a liquid transport element comprising: an elongated core 1 or 4 having a length and being formed of a wicking material (pourous ceramic or glass);  and a shell 2 surrounding the elongated core along at least a portion of the length thereof, the shell being formed of a porous monolith (porous ceramic or glass);  and a heater 9/12 in direct contact heating arrangement with the liquid transport element and configured to vaporize the liquid.  

27.    (New) The cartridge of claim 23, wherein the core is formed of a porous glass configured for storage of liquid aerosol precursor composition.  Storage is provided within the pores as taught by Radomski.

28.    (New) The cartridge of claim 23, wherein the shell is formed of a porous glass configured for transport of the liquid aerosol precursor composition. Transport is provided by capillary action of  the pores as taught by Radomski.


.  
Claims 1-18, 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0155153A1) in view of Radomski and further in view of Lins.
Thorens discloses the claimed invention, particularly in reference to claim:
1.  A cartridge 101 comprising: an outer shell 101;  a reservoir 113 configured for containing a liquid 115;  a liquid transport element 117 in fluid communication with the reservoir, the liquid transport element comprising: an elongated core 117 having a length and being formed of a wicking material;   and a heater 119 in a direct contact heating arrangement with the liquid transport element and configured to vaporize the liquid. 
Thorens does not teach a shell surrounding the elongated core along at least a portion of the length thereof, the shell being formed of a porous monolith.  However, Radomski teaches the claimed shell and core as claimed and delineated above. 
One of skill in the art would find it obvious to improve  the device of Thorens with the teachings of improved capillarity for use with varying liquid viscosities by Radomski to arrive at a device having a wick structure (liquid transport element) comprising: an elongated core  having a length and being formed of a wicking material (pourous ceramic or glass);  and a shell  surrounding the elongated core along at least a portion of the length thereof, the shell being formed of a porous monolith (porous ceramic or glass).  


2.  The cartridge of claim 1, wherein the wicking material is a fibrous material. Thorens teaches a fibrous or porous ceramic wick
 
3.  The cartridge of claim 2, wherein the fibrous material comprises one or more of a glass fiber, cotton, or cellulose acetate.  Lin discloses the use of glass fiber as a known wicking material. Thorens discloses the use of suitable materials for the wick, as such one of skill would find the substitution of the glass fiber an obvious design choice. 
 
4.  The cartridge of claim 1, wherein the wicking material comprises porous glass. Note Radomski teaches pourous sintered glass.
 
5.  The cartridge of claim 1, wherein the wicking material comprises porous ceramic. Note Radomski teaches pourous ceramic See above with respect to Radomski, mutatis mutandis

 
6.  The cartridge of claim 1, wherein the porous monolith comprises porous glass. Note Radomski teaches pourous sintered glass. See above with respect to Radomski, mutatis mutandis
 
7.  The cartridge of claim 1, wherein the porous monolith comprises porous ceramic. Note Radomski teaches pourous ceramic See above with respect to Radomski, mutatis mutandis

 
mutatis mutandis
 
9.  The cartridge of claim 1, wherein the wicking material comprises porous glass and the porous monolith comprises porous ceramic. See above with respect to Radomski, mutatis mutandis
 
10.  The cartridge of claim 1, wherein the wicking material comprises porous ceramic and the porous monolith comprises porous glass. See above with respect to Radomski, mutatis mutandis
 
11.  The cartridge of claim 1, wherein the reservoir includes a fibrous material. See above with respect to Radomski and Lins, mutatis mutandis
 
12.  The cartridge of claim 1, wherein the reservoir includes a porous monolith. See figure 2 Note the core wicking material of figure 2 is shown as element 4 and the porous monolith shell surrounding the wicking material is shown as element 2, as such the reservoir 3 can be read to include the monolith 1.
 
13.  The cartridge of claim 1, wherein the reservoir is a walled container. Thorens teaches a walled container.
 
14.  The cartridge of claim 13, wherein the walled container comprises one or 
more openings therein configured to receive at least a portion of the liquid 
transport element therethrough. See Figures 1 and 3 of Thorens. 
 
15.  The cartridge of claim 14, wherein the liquid transport element comprises 
at least one end extending into the walled container. See Figures 1 and 3 of Thorens. 

 
 
17.  The cartridge of claim 1, further comprising a flow tube configured for 
passage of vapor therethrough. Thorens discloses flow tube 125. 


21.  The cartridge of claim 1, wherein the heater comprises one or more of a 
resistive wire, a printed microheater, an annealed microheater, and a flat 
ribbon heater. See Figures 2-20 of Thorens.
 
22.  The cartridge of claim 1, wherein the liquid transport element has a first 
end and a second end, wherein at least one of said first end and said second 
end extends into the reservoir. See Figure 1 and 3 of Thorens.

 Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. Applicant’s arguments with respect to the anticipatory interpretation of Radomski are addressed in the new rejection above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOR S CAMPBELL/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
tsc